DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the portion of the RDL structure is in electrical contact with the active region of the semiconductor device without a metal structure (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It appears (see, for example, FIG. 2H) that the RDL structure 224 is in electrical contact with the active region with a metal structure (unlabeled rectangular pad on top of the semiconductor substrate 202).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 thru 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 6 of claim 1, the applicant states “an encapsulation material at least partially encapsulating … a cavity on the active region” is unclear since it appears (see, for example, FIG. 2H) that the encapsulation material 214 actually carries the cavity therein and does not encapsulate the cavity like a separate structure.  Appropriate clarification and/or correction are required.
In lines 12-15 of claim 1, the applicant states “the portion of the RDL structure is in electrical contact with the active region of the semiconductor device without a metal structure”; however, it appears (see, for example, FIG. 2H) that the RDL structure 224 is connecting to the active region by way of an unlabeled rectangular pad, which is usually made of metal.  In FIG. 2H, it is unclear what the rectangular structure that is directly on top of the semiconductor substrate 202 and whether it is a chip, pad, substrate, etc.  Appropriate clarification and/or correction are required.  Appropriate clarification and/or correction are required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	In view of the 112 rejection above, claims 1, 2, and 4 thru 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2014/0264930 A1 in view of Inaoka et a. US US 10,079,161 B2.  Yu discloses (see, for example, Figure 2l) a system comprising a semiconductor substrate 102A, active region, sacrificial structure 122, carrier substrate 124, adhesive layer 126, encapsulation material 112/106, and redistribution layer structure (RDL structure) 110.  The redistribution layer structure is in electrical contact with the active region through the contact pad 104.  In paragraph [0013], Yu discloses the semiconductor substrate 12 may be formed with active devices.  In Figure 2G, Yu discloses the carrier substrate 124, and adhesive layer 126.  Even though Yu discloses (see, for example, Figure 2D, element 122) a sacrificial structure, and carrier substrate, the limitation is a product-by-process limitation because the sacrificial structure and carrier substrate are not parts of the device’s final claimed structure.  Yu does not clearly disclose the portion of the RDL structure being in electrical contact with the active region of the semiconductor device without a metal structure.  However, Inaoka discloses (see, for example, FIG. 1H) a system comprising a portion of an RDL structure 12 being in electrical contact with the active region of the semiconductor device 9 without a metal structure.  The RDL structure is directly connected to the semiconductor device without a metal structure.  It would have been obvious to one of ordinary skill in the art to have the portion of the RDL structure being in electrical contact with the active region of the semiconductor device without a metal structure in order to use less material and have less processing time.  Also see 112 rejection above.
 Regarding claim 2, this is a product-by-process limitation; however, in Figure 2H, Yu discloses the semiconductor substrate 12 being removed from the carrier substrate to form the semiconductor device.  
Regarding claim 4, even though Yu discloses a sacrificial structure and a polymer (see, for example, paragraph [0017], this is a product-by-process limitation as the sacrificial structure is not part of the device’s final claimed structure.
Regarding claim 5, see, for example, Figure 2F wherein Yu discloses a single dielectric layer 108.
Regarding claim 6, this is not part of the device’s final claimed structure since claim 1 states “the RDL structure without a metal structure.”  

6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2014/0264930 A1 in view of Inaoka et a. US US 10,079,161 B2 as applied to claims 1, 2, and 4-6 above, and further in view of Shih et al. US 2016/0005702 A1.  Yu in view of Inaoka does not clearly disclose an insulating layer; however, Shih discloses (see, for example, FIG. 8) an insulating layer 204/202.  It would have been obvious to include the insulating layer in order to protect the bottom surface of the semiconductor substrate.


Product-by-Process Limitations

While not objectionable, the Office reminds Applicant that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  Thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the applicant’s argument on page 12 of the amendment filed 1/27/22 that the materials 16 and 19 are different materials and are not considered by Yu as one layer of the same material, this argument is not persuasive since the claim does not state the encapsulation material being one material.  The claim only generally states an encapsulation material, which the layers 16 and 19 are encapsulation material as they “encapsulate” structures in the system.  Further, the layer 106 on its own also encapsulates the semiconductor substrate 102A, cavity, and a portion of the active region.
	Regarding the applicant’s limitation “wherein the cavity is shaped by a sacrificial structure deposited on, and subsequently removed from, a portion of a top surface of the active region”, this is a product-by-process limitation.  Even though Yu in view of Inaoka may not disclose this limitation, the claims are directed towards product, and the process limitations that do not add to the final structural product (i.e. RDL structure in a cavity) are given no patentable weight as Yu in view of Inaoka discloses the final claimed structure (i.e. an RDL structure in a cavity).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
April 26, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815